DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the container" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examining the claims on the merits, Examiner considers “the container” to be the cup.
Claims 2-4, 9-15, and 18 fail to cure the deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 9113733 B2) in view of Hill (US 2014/0138379 A1).
Regarding claims 1, 10-12, and 19, Wu teaches a cup lid comprising a lid body that is configured to be securely coupled to the, the lid body having a base portion and a flange portion (30) that engages the cup, the base portion having a raised top wall (21; see Figures 1A-2B) and an adjacent recessed portion (23) that is recessed relative to the raised top portion, the lid having a hinged pull-back flap (40) that is attached to the raised top portion (see Fig. 2A).  Wu lacks teaching that the recessed portion is used as a candle holder.
Hill teaches a candle holder cap for a cup wherein said candle is secured in a recessed holder (3) on top of the cup lid (see Figures 1-6).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to use Wu’s cup lid as a holder of a candle in order to made cup with lid more festive (Hill; Par. 0016-0023).  Examiner notes that Wu’s pull-back flap is capable of accommodating and holding a candle in place via friction fit when the flap is positioned within the recess (23).
Regarding claim 2, Wu, as modified above, teaches a cup lid wherein the lid body comprises an integral plastic body (Wu; Col 2 lines 55-65).
Regarding claims 4, 9, and 15, Wu, as modified above, teaches a cup lid wherein the upstanding candle holder comprises a cylindrical shaped hollow structure (Wu; 42) defined by a continuous outer wall.
Regarding claims 13-14, Wu, as modified above, discloses the claimed invention except for a height of the candle holder being at least 10% or 25% a height of the candle to be held within.  However, it would have been an obvious matter of design choice to have the candle holder and/or the candle be of varying heights such that the candle holder is at least 10% or 25% a height of the candle itself, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 3 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Pages 5-10, filed 08/03/2022, with respect to the rejection(s) of claim(s) 1-2, 4, 9-12, and 15 under USC 102(a)(1)—in view of Culpepper have been fully considered and are persuasive.  Culpepper lacks a cup lid with a pull-back flap.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103(a)—Wu in view of Hill.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734